Citation Nr: 0301606	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  96-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for arthritis of the 
shoulders, wrists, hips, and cervical and thoracic spine.

3.  Entitlement to a rating in excess of the currently 
assigned 20 percent for a left ankle disability, to 
include the propriety of a rescission of a 30 percent 
rating that had been awarded during the pendency of this 
appeal. 

4.  Entitlement to a rating in excess of the currently 
assigned 20 percent for a right ankle disability, to 
include the propriety of a rescission of a 30 percent 
rating that had been awarded during the pendency of this 
appeal. 

5.  Entitlement to a compensable rating for bilateral 
hearing loss.

6.  Entitlement to an effective date earlier than May 7, 
1998, for a grant of a total rating based on individual 
unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1976.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).  A Travel Board Hearing 
was chaired by the undersigned in Los Angeles, California, 
in December 1996.  A copy of the transcript of that 
hearing is of record.  The Board then remanded this case, 
in August 1996 and May 1997, for additional development.  
The additional development requested by the Board was 
accomplished and the San Diego, California, RO, thereafter 
certified the appeal to the Board.

The issues of entitlement to service connection for 
arthritis of the knees and arthritis of the lumbosacral 
spine, which were part of one of the issues remanded by 
the Board in May 1997, are no longer on appeal, as both 
claims for service connection were ultimately granted at 
the RO level in rating decisions rendered in April 2000 
and May 2001.  Therefore, neither issue will be addressed 
in the present decision.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  It is not shown that the claimed chronic sinusitis had 
its onset during service or that it is an any way causally 
related to service.

3.  It is not shown that the arthritis in the veteran's 
shoulders, wrists, hips, cervical spine, and thoracic 
spine had its onset during service, or to a compensable 
degree within one year after service, or that it is an any 
way causally related to service. 

4.  There is arthritis in the veteran's left ankle, with 
associated marked limitation of motion, pain, and 
weakness, but it is not shown that that ankle has ever 
been ankylosed. 

5.  There is arthritis in the veteran's right ankle, with 
associated marked limitation of motion, pain, and 
weakness, but it is not shown that that ankle has ever 
been ankylosed. 

6.  The service-connected bilateral hearing loss is 
currently manifested by puretone thresholds of 46 and 56 
decibels for the right and left ears, respectively, with 
speech discrimination scores of 96 percent, bilaterally.

7.  A claim for a total rating based on individual 
unemployability due to service-connected disabilities was 
received on May 7, 1998, and the evidence of record does 
not factually show that an increase in the veteran's 
service-connected disabilities warranting a total rating 
based on individual unemployability occurred prior to that 
date.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Arthritis of the shoulders, wrists, hips, cervical and 
thoracic spine was not incurred or aggravated in service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

3.  A rating in excess of 20 percent for the service-
connected left ankle disability is not warranted and, the 
May 2001 award of a 30 percent rating based on ankylosis 
having been clearly and unmistakably erroneous, the 
subsequent rescission of that award by the RO in July 2002 
was proper.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 
2002); 38 C.F.R. §§ 3.105(a), (e), 3.400(k), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 
5003, 5010, 5270, 5271 (2002).

4.  A rating in excess of 20 percent for the service-
connected right ankle disability is not warranted and, the 
May 2001 award of a 30 percent rating based on ankylosis 
having been clearly and unmistakably erroneous, the 
subsequent rescission of that award by the RO in July 2002 
was proper.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 
2002); 38 C.F.R. §§ 3.105(a), (e), 3.400(k), 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 
5003, 5010, 5270, 5271 (2002).

5.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 
2002); 38 C.F.R. §§ 4.85-4.87a, Part 4, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85-4.87, 
Part 4, Diagnostic Code 6100 (2002).

6.  An effective date earlier than May 7, 1998, for a 
grant of a total rating based on individual 
unemployability due to service-connected disabilities, is 
not warranted.  38 U.S.C.A. §§ 1155, 5110  (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 4.130, 4.16(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined 
duties to assist and notify

Initially, the Board notes that, during the pendency of 
this appeal, the President signed the Veterans Claims 
Assistance Act of 2000 (hereinafter, "the VCAA"), which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002), and is applicable to the 
claims on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  It is also noted, at the outset, that the 
final rule implementing the VCAA, which is also applicable 
to this appeal, was published on August 29, 2001.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to all the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the 
recent decision of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and its implementing regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the 
RO has fully complied with VA's re-defined duties to 
assist claimants, and has kept the veteran informed of its 
actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claims, and of the specific reasons for 
denying his claims.  For instance, by letters dated in May 
1997 and April 1998, the RO contacted the Social Security 
Administration (SSA), asking for copies of a decision 
granting SSA disability benefits to the veteran, and of 
the medical evidence used in support of that decision.  
The SSA records were received and are part of the 
evidentiary record.  The veteran was advised of these 
actions by the RO, and of the RO's steps in securing VA 
outpatient medical records, by letter dated in April 1998.  
Later that year, in November 1998, the RO again contacted 
the veteran, in writing, making it clear to him that it 
was imperative that he keep the RO informed of his current 
address and phone number, and that it was necessary that 
he report for any VA medical examination and/or testing 
ordered by VA.  He was also advised in that letter of the 
evidence that the RO was seeking in his behalf, and of the 
fact that, once that evidence was secured, his claims 
would be reviewed again.

In November 1998, the veteran was given written advice 
regarding his allegation of being entitled to a total 
rating based on individual unemployability due to service-
connected disabilities.  He was furnished with a VA Form 
21-8940, and advised that entitlement to this benefit 
would be warranted if it was shown that, because of his 
service-connected disabilities, he was unable to secure 
and follow a substantially gainful occupation.  VA medical 
examinations and appropriate tests were conducted in 
November 1998 and February 1999, and a medical opinion on 
the etiology of the arthritis in the veteran's 
musculoskeletal joints was produced, in March 1999. 
Additional letters explaining to the veteran's the 
intricacies of the many claims he had filed with the RO, 
some of which were on appeal, were sent to the veteran in 
May and July 2000.  By letter dated in September 2000, the 
veteran was reminded of VA's commitment to assist him, and 
was once again advised of his duty to promptly respond to 
the RO inquiries, keep the RO apprised of his address and 
phone, and report for all scheduled VA medical 
examinations.

Additionally, it is noted that, in a 13-page letter dated 
in April 2002, the RO thoroughly discussed the multiple 
issues raised by the veteran throughout the pendency of 
his appeal, some of which he had perfected for appellate 
review.  In that letter, the RO also informed the veteran 
of the enactment of the VCAA, and advised him of VA's re-
defined duties to assist and notify under the VCAA.  The 
veteran was also given an update on what had been done 
with his case and on what information or evidence was 
still needed from him.  More recently, by letter dated in 
September 2002, the RO informed the veteran that his 
appeal had been reinstated (after the receipt of a 
veteran's statement, in August 2002, indicating that he no 
longer wished to withdraw his appeal, which he had 
previously stated in a July 2002 statement).  He was 
thereby also informed that only the appeals that had been 
perfected were the ones being reinstated, and was invited 
to call VA, at a toll-free number provided in the letter, 
if he had any questions or needed further assistance.

Additional VA medical examinations have been conducted in 
this case, as early as September and October 2000, and 
their reports have been made part of the veteran's claims 
files.  All records identified by the veteran as pertinent 
to his claim have also been secured and made part of his 
claims files.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  
Thus, no additional assistance to the veteran regarding 
the matters on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that 
all reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the 
matters on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  In the 
circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

First issue
Entitlement to service connection for sinusitis

In essence, the veteran contends that he is entitled to be 
service-connected for sinusitis, as he believes that this 
disability is causally related to service.

A review of the available service medical records reveals 
no evidence of sinusitis, and a normal clinical evaluation 
of the veteran's sinuses, lungs and chest upon discharge 
medical examination in February 1976.

On VA medical examination in August 1976, the veteran's 
respiratory system showed no rales and normal breathing 
sounds, and no diagnosis of sinusitis, or of any other 
respiratory disability, was rendered.

A September 1995 VA outpatient medical record reveals 
complaints of sinusitis, with temporary relief with 
medication, and an assessment of chronic sinusitis.

An October 1995 VA outpatient medical record reveals 
complaints of sputum, with productive cough, and frontal 
and maxillary pain and fullness in the head when bending 
over, objective findings of increased erythema in the 
turbinates, with edema and green drainage, and an 
assessment of sinusitis.

At the December 1996 Travel Board Hearing, the veteran 
said that, while he had been taking sinusitis medication 
only since June 1995, he had had a lot of problems with 
his sinus during service, especially during wintertime.

VA X-Rays of the veteran's sinuses obtained in November 
1998 were interpreted as revealing unremarkable sinuses 
other than for right maxillary sinus volume being smaller 
than the left, which could have a development or traumatic 
etiology.

On VA special examination of the nose and sinuses in 
November 1998, the veteran complained of multiple episodes 
of acute sinus infections, with purulent discharge 
requiring treatment with antibiotics, which he said had 
been an ongoing problem since his days of service.  The 
veteran also complained of nasal obstruction and 
headaches.  Examination of the nose revealed minimal 
obstruction, and clear cavities.  The interference with 
breathing through the nose was only minimal with the use 
of Vancenase nasal spray, and there was no purulent 
discharge, nor dyspnea at rest.  Regarding treatments, it 
was noted that the veteran had not had any surgery.  There 
was no speech impairment.  Regarding the veteran's 
sinusitis, the examiner identified the ethmoid and 
maxillary sinuses as the affected areas and said that, 
other than allergic attacks, no other symptoms were noted.  
The nasal obstruction was estimated at only 30 percent in 
each nostril, and the examiner stated that, while the 
veteran did have sinusitis, there was no acute tenderness 
or purulent discharge at the time of the examination.  The 
diagnosis was listed as follows:

Chronic allergic sinusitis unlikely to 
be related to any past activity.

On VA general medical examination in February 1999, the 
veteran complained of shortness of breath problems since 
1995, but denied cold symptoms although he said he had had 
several sinusitis infections but had "not been treated for 
it."  No abnormalities were noted in the veteran's nose 
and sinuses, and no pertinent diagnosis was rendered.

More recent VA medical records, to include a February 2001 
outpatient record, reveal no current evidence of chronic 
sinusitis.

In general, service connection may be established for a 
disability if it is shown that the disability resulted 
from disease or injury that was incurred in or aggravated 
in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

In this case, there is no competent evidence of sinusitis 
during service, no competent evidence of the current 
manifestation of the claimed disability, and no opinion 
from a competent source establishing the necessary nexus 
between the claimed disability and service.  Not only is 
such an opinion not of record, but the veteran's claims 
files contain a medical opinion specifically indicating 
that the veteran's chronic sinusitis, which was first 
manifested in 1995, and then also noted in November 1998, 
was "unlikely related to any past activity."

In short, it is not shown that the claimed chronic 
sinusitis had its onset during service or is an any way 
causally related to service.  In view of this finding, the 
Board concludes that entitlement to service connection for 
sinusitis is not warranted.

Finally, it is noted that it is VA's defined and 
consistently applied policy to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence 
exists which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.102 (2002).  In the present 
case, for the foregoing reasons and bases, there exists no 
reasonable doubt to be resolved in favor of the veteran.  
Therefore, the claim must be denied.

Second Issue
Entitlement to service connection for arthritis of the 
shoulders,
wrists, hips, cervical and thoracic spine

In essence, the veteran contends that he is entitled to be 
service-connected for arthritis of the shoulders, wrists, 
hips, cervical spine, and thoracic spine, as he believes 
that this disability is causally related to service.

A review of the veteran's service medical records reveals 
no competent evidence of the manifestation of arthritis of 
the shoulders, wrists, hips, cervical spine, and thoracic 
spine at any time, including at the time of the veteran's 
medical examination for separation purposes in February 
1976, at which time the veteran's upper extremities, lower 
extremities, spine and other musculoskeletal systems were 
all clinically evaluated as normal.
 
On VA medical examination in September 1976, no objective 
findings of arthritis of the shoulders, wrists, hips, 
cervical spine, or thoracic spine were reported, and the 
only diagnosis rendered was of degenerative arthritis of 
both ankles.

The earliest competent evidence in the veteran's claims 
files showing arthritis of the shoulders, wrists, hips, 
cervical spine, or thoracic spine is contained in a VA 
medical record dated in June 1993, approximately 27 years 
after the veteran's separation from active military 
service.  According to this record, the veteran complained 
of chronic pain in the hips, back, and shoulders, and gave 
a history of degenerative joint disease (DJD) in his 
ankles.  The pertinent diagnostic impression was listed as 
"arthritis, poly."

A July 1993 VA outpatient medical record reveals a two-
year history of lower back pain and bilateral leg pain.  
It was noted in that record that the veteran, a 46-year 
old obese individual, who wanted his "disability papers 
signed," was complaining of pain in his ankles, knees, 
hips, and back.  X-Rays of the ankles and knees were 
interpreted as revealing mild DJD, and the diagnostic 
impression was listed as DJD, early, secondary to obesity.

An August 1993 VA outpatient medical record reveals 
complaints of arthritic pain "all over" and an impression 
of early, mild, DJD of the spine and knees.

In a March 1995 statement, a private podiatrist indicated 
that he had first seen the veteran in August 1994 with a 
chief complaint of severe burning on the bottoms of his 
feet, and instability of the ankles due to multiple hip 
fractures and DJD in the ankles.  Arthritis, or DJD, was 
not one of the diagnoses reported in this statement, which 
was limited to reflect the podiatrist's recommendation 
that the veteran avoid weight-bearing activities as much 
as possible.

At the December 1996 Travel Board Hearing, the veteran 
indicated that a VA physician had told him in 1976 that 
the nature of his injury to his ankles would have caused 
his other joints to develop problems with arthritis.  
However, the veteran acknowledged that the arthritis in 
his shoulders, wrists, hips, and spine had not started to 
bother him until 1990, when it started "to show up."  
Currently, he said that he had pain in multiple joints, 
especially when standing and overusing the joints, and 
also with changes in weather.

On VA joints medical examination in November 1998, the 
veteran essentially complained of bilateral ankle and knee 
pain and impairment, and the assessments were limited to 
bilateral ankle chronic sprains and bilateral knee pain in 
the form of possible early arthritis.

VA X-Rays of the veteran's shoulders and wrists obtained 
in February 1999 were within normal limits.

VA X-Rays of the veteran's pelvis obtained in February 
1999 were interpreted as showing no evidence of active 
bone or joint pathology or major degenerative change from 
the previous examination in 1993, other than facet 
hypertrophic change at the right L4-5 facet joint.  The 
assessment was listed as "minor abnormality."

On VA joints medical examination in February 1999, the 
veteran presented with multiple complaints of his joints, 
including his ankles, knees, lower back, wrists, and hips, 
although he stated that the hips were not giving him any 
problems currently.  The pain was in all his joints, and 
was worse in the morning.  He had no surgical history.  
The veteran was described as a moderately obese individual 
in no apparent distress, who ambulated with a cane in the 
left hand.  He was not tender at the deltoid ligament.  
The hips revealed internal rotation of 20 degrees, 
external rotation of 40 degrees, abduction of 40 degrees, 
and adduction of 15 degrees, with flexion to 80 degrees 
and extension only tested to neutral.  He did have some 
pain in his lower back when testing for range of motion of 
the left hip, with flexion to 80 degrees with the knee in 
the extended position.  The veteran could forward flex and 
abduct the shoulders to 170 and 130 degrees, respectively.  
He had 5/5 strength in his supraspinatus, infraspinatus, 
and teres minor, as well as his subscapularis.  He had 
internal rotation to T11, bilaterally, with external 
rotation to 40 degrees, also bilaterally.

The veteran's wrists revealed 45 degrees of dorsiflexion, 
35 degrees of palmar flexion, 10 degrees of ulnar 
deviation, and 10 degrees of radial deviation.  He had 
negative tenderness about the snuffbox or the ulnar side 
of his wrist.  He had negative Watson's shift, and "no 
specific findings in either wrist."  The examiner also 
made reference to the above mentioned X-Rays of February 
1999, and thereafter rendered the following impression and 
opinion:

...  The [veteran] is ... noted to have ... 
some degenerative changes in his spine 
... and mild decrease in elevation 
ability of his shoulders.  The 
[veteran]'s symptoms and arthritis of 
multiple joints will prevent [him] from 
participating in any heavy duty 
[occupation].  ...  It is likely that 
[the veteran]'s ankle symptoms do in 
fact stem from his multiple sprains 
while in the service.  It is likely 
that the remainder of [the veteran]'s 
symptomatology is a result of the 
normal aging process.

The above VA orthopedist added a handwritten statement to 
the above examination report, in which he addressed the 
etiology of the veteran's knees condition and restated his 
opinion to the effect that he believed that "the remainder 
of the [veteran]'s musculoskeletal complaints, other than 
his ankles, are related to the normal aging process."

Another VA joints medical examination was conducted in 
this case, in September 2000, but its report shows that it 
was essentially limited to the veteran's ankles and knees.

The report of a VA CT scan of the veteran's cervical 
spine, dated in November 2000, reveals an impression of 
degenerative disc disease (DDD) at the C5-6 level.

A VA X-Ray report of the veteran's thoracic spine obtained 
in November 2000 reveals an impression of degenerative 
arthritis.

Initially, the Board notes that, in addition to the 
previously cited laws and regulations addressing service 
connection claims, VA regulation provides for the granting 
of service connection, on a presumptive basis, when any of 
the diseases deemed chronic for VA purposes, such as 
arthritis, is shown to be manifested to a degree of 10 
percent or more within one year from the veteran's 
separation from active military service, notwithstanding 
its not being manifested during service.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2002).

In this case, there is no competent evidence of arthritis 
of the shoulders, wrists, hips, cervical spine, or 
thoracic spine at any time during service nor within the 
one-year period immediately following service.  Thus, 
presumptive service connection is not warranted.  
Additionally, while arthritis has been shown to be 
manifested in some of the veteran's joints, the first 
objective indications of its manifestations were reported 
approximately 27 years after service, and there is no 
opinion in the record from a competent source establishing 
the necessary nexus between the claimed disability of 
various joints and service.  Not only is such an opinion 
not of record, but the veteran's claims files contains a 
medical opinion specifically indicating that the veteran's 
arthritis of all joints other than his knees and ankles is 
most likely related to the normal aging process, as well 
as an earlier (July 1993) diagnostic impression linking 
the veteran's DJD to obesity.

In short, it is not shown that the arthritis in the 
veteran's shoulders, wrists, hips, cervical spine, and 
thoracic spine had its onset during service, or to a 
compensable degree within one year after service, or that 
it is an any way causally related to service.  In view of 
this finding, the Board concludes that entitlement to 
service connection for arthritis of the shoulders, wrists, 
hips, cervical spine, and thoracic spine is not warranted.

In deciding this matter on appeal, the Board has kept in 
mind the doctrine of reasonable doubt.  However, for the 
foregoing reasons and bases, there exists no reasonable 
doubt to be resolved in favor of the veteran.  Therefore, 
the claim must be denied.

Third and Fourth Issues
Entitlement to ratings in excess of 20 percent for 
disabilities of the left and right ankle, to include the 
propriety of an award and subsequent rescission of 30 
percent ratings that were effected for each ankle during 
the pendency of this appeal

A review of the record shows that, on March 14, 1995, the 
RO received the veteran's claim for an increased rating 
for his service-connected degenerative arthritis of both 
ankles, which were rated as 10 percent disabling each, at 
the time.  The claim was denied by the RO in a May 1995 
rating decision that the veteran appealed to the Board.  
The denial was based on the RO's review of the evidence 
then of record, which included the March 1995 statement 
from a private podiatrist referred to earlier in this 
decision, revealing a chief complaint of severe burning 
pain on the bottoms of both feet, with instability of the 
ankles due to multiple hip fractures, and DJD in the 
ankles.  Records from that private podiatrist, dated 
between August and November 1994, showing treatment mostly 
for the veteran's feet due to a diagnosed neuroma and 
neuritis of the second and third intermetatarsal spaces of 
the feet, were also reviewed at that time.  Additionally, 
records reflecting private medical treatment in January 
1986 for a chip fracture of the right distal tibia after 
falling on the right ankle, were reviewed.

At the December 1996 Travel Board Hearing, the veteran 
stated that his ankles gave him a lot of pain and that he 
had "decrease in movement and motion in them."  He also 
claimed, however, that his ankles were ankylosed and that, 
since they "fall within the categories of the ankylosis 
and the regulations," he was entitled to be rated under 
the diagnostic code that pertains to ankylosis of the 
ankles.  He made it clear that he believed that his 
ankles, which were rated at the time based on limitation 
of motion, were "mistakenly put in the wrong category."  
Upon questioning, however, he acknowledged that he was 
able to move his ankle, though "with large limitations."  
He further stated that, whenever he stood too long or 
walked long distances, he would get swelling and a lot of 
pain, and that his ankles would give way occasionally and 
cause him to fall.

A November 1998 VA X-Ray report of the veteran's ankles 
reveals unremarkable osseous architecture and soft 
tissues, with no bony pathology identified, normal 
visualized joints, and a "normal" impression.

On VA joints medical examination in November 1998, the 
veteran gave a history of bilateral ankle fractures during 
service in 1965 and subsequent multiple sprains throughout 
the years.  The veteran said that he was now unable to be 
active out of fear that he would sprain his ankles.  The 
ankle pain was worse with stair climbing and on uneven 
ground.  He had significant morning stiffness.  On 
examination, there was no active inversion or eversion in 
either ankle, but his "motor" to inversion and eversion 
was 4/5, bilaterally.  Passive range of motion in the 
ankle was full, and the sub-talar joint had 10 degrees of 
inversion and eversion, bilaterally.  There was no 
deformity and no atrophy.  There was no evidence of 
drawer, tilt, or other type of instability.  Radiographs 
of the ankle were noted to show no evidence of 
talo/calcaneal coalescence, and the examiner further noted 
that there was a possibility of calcaneal navicular 
synchondrosis on the left, which was questionable.  The 
pertinent assessment was listed as bilateral ankle chronic 
sprains.

VA X-Rays of the veteran's ankles obtained in February 
1999 reveal early degenerative changes at the left talo-
tibial joint and mild soft tissue swelling overlying the 
left medial malleolus, with well preserved joint spaces, 
and no major changes observed when compared with prior 
radiological studies.  The assessment was listed as "minor 
abnormality."

On VA joint re-examination in February 1999, the veteran 
reported that his ankles had insidiously and progressively 
worsened since his days of service, with continuing 
problems with sprains and instability, worse on the right 
ankle, and occasionally involving some popping and 
snapping.  On physical examination, the ankles revealed no 
specific pain with passive or active range of motion, but 
it was noted that his active range of motion was "somewhat 
limited."  The veteran came to approximately neutral in 
dorsiflexion, bilaterally, and to approximately 20 degrees 
of plantar flexion, bilaterally.  This was increased to 
five degrees of dorsiflexion of both ankles with the knees 
extended, and to 15 degrees of dorsiflexion with the knees 
flexed.  The veteran could plantar flex both ankles to 20 
degrees. The right ankle had inversion of 10 to 15 
degrees, with essentially no eversion, and similar results 
on the left side.  The veteran was point-tender at the 
anterolateral joint space, but he had no tenderness over 
his sinus tarsi, nor over his talonavicular joints, 
bilaterally.  He was not tender either at the posterior or 
around the distal tip of the fibula.  There was no sign of 
wasting of either calf, and the skin color was normal, 
with no signs of venous stasis, vascular insufficiency, or 
disuse.  There were 2+ dorsalis pedis and posterior tibial 
pulses.  The impression was listed as mild to moderate 
bilateral ankle arthritis, and the examiner further opined 
as follows:

X-Rays reveal no significant loss of 
joint space; however, the [veteran] is 
moderately symptomatic with this.  It 
is anticipated that [he] would be 
unable to perform prolonged standing 
and walking-type professions due to 
significant discomfort at these levels.  
In fact, it is consistent with the 
[veteran] requiring a cane.

By rating decision dated in September 1999, the RO 
assigned a 20 percent rating for each ankle, based on 
marked limitation of motion.  The rating was appropriately 
made effective back to March 14, 1995, the date when the 
veteran filed his claim for an increased rating.

On VA joints re-examination in September 2000, the veteran 
complained of severe pain in his ankles, due to which he 
said he could barely walk.  He also complained of 
weakness, fatigability, and incoordination in both lower 
extremities due to the pain, and explained that his ankles 
ached when he walked or when he stood for too long.  The 
veteran further indicated that he had been using a 
wheelchair for the past three months because he could not 
walk due to his severe ankle pain.  On examination, the 
right ankle had zero degrees of dorsiflexion and 35 
degrees of plantar flexion, with pain throughout the range 
of motion.  There was positive dorsal joint line 
tenderness.  The left ankle had five degrees of 
dorsiflexion and 30 degrees of plantar flexion, with pain 
throughout the range of motion.  Eversion and inversion 
was to 10 and 15 degrees, respectively, in both subtalar 
joints.  The veteran had tenderness over the tibio-talar 
joint in the left ankle, dorsally, but there was no medial 
or lateral malleolar tenderness, bilaterally.  Squeeze 
tests were negative, bilaterally.  He had 2+ dorsalis 
pedis and posterior tibialis pulses in both feet.  X-Rays 
obtained in February 2000 were, according to the examiner, 
consistent with DJD of both ankles.  The impression was 
listed as bilateral ankle DJD.
 
By rating decision dated in May 2001, the RO assigned 30 
percent ratings for both ankles, effective from August 14, 
2000, under the diagnostic criteria addressing ankylosis.  
In June 2001, a statement was received from the veteran 
indicating that he disagreed "with the starting date and 
the percentages of your decision."  He indicated, in an 
April 2002 statement, that he disagreed with the 30 
percent rating assigned based on ankylosis, as the 
appropriate rating should be 40 percent "per ankle for 
inversion, eversion deformity."  He also once again 
requested that the "starting date" of this new rating be 
August 1993.

In a July 2002 rating decision, the RO rescinded the May 
2001 assignment of 30 percent ratings for each ankle, and 
reinstated the 20 percent rating that had been in effect 
for each ankle, back to the original effective date of 
March 14, 1995, under the rating criteria pertaining to 
limitation of motion of an ankle.  In doing so, the RO 
certified that the prior assignment of a 30 percent rating 
for each ankle based on ankylosis had been clearly and 
unmistakable erroneous, as the evidence of record did not 
warrant a change in diagnosis to ankylosis, or evaluations 
under its diagnostic code.  The RO also explained that 
each assigned date of this corrected rating corresponded 
to the date from which benefits would have been payable if 
it had been made on the date of the reversed decision (as 
per 38 C.F.R. § 3.400(k)), and further explained that a 
proposal to reduce, pursuant to 38 C.F.R. § 3.105(e), was 
not necessary because compensation payments were not 
affected by this action.

Having taken the above action, with which it would be 
evident that the veteran would not agree, the RO included, 
in the Supplemental Statement of the Case (SSOC) that was 
issued at that time, the issue of the propriety of said 
action as an issue inextricably intertwined with the issue 
of entitlement to an increased rating for the veteran's 
ankles, which was already on appellate status.

At the outset, it is noted that disability ratings are 
intended to compensate impairment in earning capacity due 
to a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and 
to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; 
weakened movement; excess fatigability; incoordination, 
impaired ability to execute skilled movements smoothly; 
and pain on movement, swelling, deformity or atrophy of 
disuse.  See 38 C.F.R. § 4.45 (2002).

As indicated earlier, there are, for each ankle, two 
issues to decide at this point in time, namely, whether a 
rating in excess of 20 percent is warranted, and whether 
the RO's actions awarding (in May 2001), and subsequently 
rescinding (in July 2002), a 30 percent rating under the 
diagnostic code addressing ankylosis, was proper.

First, regarding the question of whether a rating 
exceeding 20 percent is warranted in this case, the Board 
notes that the service-connected bilateral ankle 
disability is currently rated as 20 percent disabling 
under Diagnostic Codes 5010 and 5271 of VA's Schedule for 
Rating Disabilities (the Schedule).  Both diagnostic codes 
will be addressed in the following two paragraphs.

Diagnostic Code 5010 addresses traumatic arthritis, 
substantiated by radiological findings, and directs the 
rating to be accomplished under Diagnostic Code 5003, 
which in turn addresses degenerative arthritis and 
mandates the rating to be accomplished under the 
diagnostic code addressing limitation of motion of the 
affected bodypart, in this case, the ankle.  If the 
limitation of motion is not compensable, then Diagnostic 
Code 5003 provides for a rating of 10 percent for each 
major joint or group of minor joints affected by 
limitation of motion; and if there is no limitation of 
motion, a rating of 10 percent could be warranted if there 
were radiological evidence of the involvement of two or 
more major joints, or two or more minor joint groups, to 
be increased to a maximum of 20 percent, if said 
involvement were accompanied by occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010 (2002).

Diagnostic Code 5271 addresses limitation of the motion of 
the ankle.  It provides for ratings of 10 and 20 percent 
for moderate and marked limitation of motion, 
respectively.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5271 (2002).  Normal range of motion in an ankle is 
considered to be 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2002).

Additionally, ankylosis of the ankle, in plantar flexion 
at less than 30 degrees, would warrant a 20 percent 
rating, while ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between zero 
and 10 degrees, would warrant a 30 percent rating.  More 
severe ankylosis would warrant a 40 percent rating.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5270 (2002).

It must be noted at the outset, however, that separate 
ratings cannot be assigned for the same manifestations of 
a single disability, as that action would violate VA's 
prohibition against pyramiding.  See 38 C.F.R. § 4.14 
(2002).

Since there is evidence of limitation of motion in this 
case, the rating of the veteran's ankles disability is to 
be accomplished not under Diagnostic Code 5003, but under 
Diagnostic Code 5271, which addresses limitation of motion 
of the ankle.  The 20 percent rating that is currently in 
effect for each of the veteran's ankles is the maximum 
rating permitted by Diagnostic Code 5271, based on marked 
limitation of motion.  Since the record is devoid of 
competent evidence demonstrating the manifestation of 
ankylosis in either ankle, a higher rating, under 
Diagnostic Code 5270, is clearly not warranted in this 
case.

The veteran's complaints of pain, weakness, fatigability 
and instability, as factors contributing to the impairment 
of his ankles, are acknowledged, but there is no basis for 
a rating in excess of 20 percent based on limitation of 
motion due to any functional loss as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the ankles.  See Johnston v. Brown, 10 Vet.App. 
80 (1997)..

The Board also acknowledges the presence in the record of 
statements from the veteran to the effect that he believes 
that he does have ankylosis in both ankles.  However, the 
veteran has not established, nor claimed, that he is a 
medical expert, capable of rendering medical opinions or 
establishing a medical fact.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, his allegations, in 
and of themselves, cannot be considered competent evidence 
to be weighed against the medical evidence to the 
contrary.  The preponderance of the evidence, thus, 
remains against the veteran's claims for ratings in excess 
of 20 percent for his bilateral ankle disabilities.

Regarding the RO's actions in May 2001 and July 2002 
awarding, and then rescinding, respectively, a 30 percent 
rating for each ankle based on ankylosis, the Board 
initially notes that VA regulation provides that, when a 
reduction in the evaluation of a service-connected 
disability is considered warranted, and the lower 
evaluation would result in a reduction or discontinuance 
of compensation payments currently being made, a rating 
proposing the reduction or discontinuance has to be 
prepared, setting forth all material facts and reasons, 
essentially giving the beneficiary notice and an 
opportunity to present evidence that would show that the 
proposed action is not warranted.  See 38 C.F.R. 
§ 3.105(e) (2002).  VA regulation also provides for the 
correction of a previous determination based on clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed and amended 
and, for the purpose of authorizing benefits, the rating 
or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE will 
have the same effect as if the corrected decision had been 
made on the date of the reversed decision.  See 38 C.F.R. 
§ 3.105(a) (2002).

The May 2001 award was indeed clearly and unmistakably 
erroneous, as the medical evidence on which it was based 
(and, for that matter, the entirety of the medical 
evidence that is of record, up to this day) did not 
demonstrate ankylosis in either of the veteran's ankles.  
Consequently, the RO's subsequent action of July 2002 
rescinding that award, and reinstating the 20 percent 
rating that had been already in effect for each ankle, 
based on limitation of motion, was proper.  The propriety 
of the RO's action includes its taking that action without 
first having issued a "proposal to reduce" rating 
decision, insofar as the reduction in this case did not 
result in a reduction or discontinuance of the 
compensation payments being made at that time, as 
correctly noted by the RO.  See 38 C.F.R. §§ 3.105(e) 
and 3.400(k) (2002).

In short, while there is DJD in both of the veteran's 
ankles, with associated marked limitation of motion, pain, 
and weakness, it is not shown that either ankle has ever 
been ankylosed, so as to have warranted a rating exceeding 
20 percent for each ankle, at any point in time, based on 
ankylosis.  In view of this finding, the Board concludes 
that ratings in excess of 20 percent for the service-
connected disabilities of the left and right ankle are not 
warranted, and that, the May 2001 award of a 30 percent 
rating based on ankylosis having been clearly and 
unmistakably erroneous, the subsequent rescission of that 
award by the RO in July 2002 was proper.

In deciding this matter on appeal, the Board has kept in 
mind the doctrine of reasonable doubt.  However, for the 
foregoing reasons and bases, the preponderance of the 
evidence is against the veteran's claims and, thus, there 
exists no reasonable doubt to be resolved in favor of the 
veteran. Therefore, both claims must be denied.

Fifth Issue
Entitlement to a compensable rating for bilateral hearing 
loss

The record shows that the veteran has been in receipt of 
compensation benefits on account of his bilateral hearing 
loss since June 1976 and that his disability is currently 
rated as noncompensable.  This particular claim arises 
from a May 1993 denial of a claim for a compensable rating 
for the veteran's bilateral hearing loss.  On appeal, the 
veteran essentially contends that this disability should 
be rated higher than evaluated.

Several VA audiological evaluations have been conducted 
during the pendency of this appeal.  The Board has 
reviewed all of them, but has placed more emphasis on the 
most recent one, which was conducted in September 2000, 
pursuant to the decision of Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), where it was held that, when an 
increased rating is at issue, the present level of the 
disability is the primary concern.  (A more recent case 
requires the weighing of all the competent evidence 
produced during the pendency of an appeal when a claimant, 
unlike in this case, is seeking a rating higher than the 
one assigned in conjunction with an original grant of 
service connection.)

At the December 1996 Travel Board Hearing, the veteran 
stated that his hearing had worsened since his days in 
service and that, because of that, and the fact that he 
had been told that he needed hearing aids, he now assumed 
that his hearing loss should be rated higher than zero 
percent disabling.  He also stated that he read people's 
lips and that, consequently, if people spoke when he had 
his head turned, the content of what was said would be a 
"blur" to him.

On VA audiological re-examination in September 2000, the 
veteran complained of bilateral hearing loss, and the 
following puretone thresholds, in decibels, and the 
average threshold figure, also in decibels, were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
40
90
46
LEFT
35
40
60
90
56

Word recognition (speech discrimination) scores were 96 
percent, bilaterally, and the diagnosis, for both ears, 
was listed as mild to profound sensorineural hearing loss, 
with normal discrimination.

At the outset, the Board notes that the VA regulations 
addressing the rating of service-connected hearing loss 
were amended in 1999, while this appeal was still pending.  
Therefore, VA must consider both the old and new 
regulations, and apply those most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991).  Neither set of regulations, however, is more 
favorable to the veteran than the other in this particular 
case, insofar as the regulations were amended only to 
ensure that current medical terminology and unambiguous 
criteria were used, and to reflect current medical 
advances.  The tables used to assign the Roman numerals 
and, then, to assign the appropriate disability rating, 
were not changed.  The amended regulations do include 
additional provisions that pertain to hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing 
loss with a puretone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(a), (b) (2002.  These provisions are not 
pertinent in this case because the veteran has neither 
hearing loss of 55 decibels in all four respective 
frequencies, nor a 30 decibel loss at 1000 Hertz and a 70 
decibel loss at 2000 Hertz in his right ear.  Thus, 
overall, the Board is of the opinion that the outcome of 
this case is the same under either set of regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Under these criteria, evaluations of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average puretone hearing threshold level, as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) 
(2002).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based on a combination 
of the percent of speech discrimination (horizontal rows) 
and the puretone threshold average (vertical columns).  
The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  38 C.F.R. § 4.85(b) (2002).  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing, while the 
vertical columns represent the ear having the poorer 
hearing.  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. 
§ 4.85(e) (2002).  Table VII was amended in that hearing 
loss is now rated under a single code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
See 64 Fed. Reg. 25204 (May 11, 1999).

In applying the above cited data obtained in September 
2000 (puretone thresholds of 46 and 56 decibels for the 
right and left ears, respectively, with speech 
discrimination scores of 96 percent, bilaterally) to Table 
VI of the Schedule, the Roman numeric designation of I is 
the appropriate designation for each of the veteran's 
ears.  38 C.F.R. § 4.85, Table VI (2002).  When the 
formula in Table VII for determining the actual rating is 
applied to these numeric designations, the result is a 
noncompensable (0 percent) disability rating.  38 C.F.R. § 
4.85, Table VII  (2002).  

Accordingly, there is no basis for assigning a compensable 
rating for the veteran's bilateral hearing loss in the 
present case.

The Board is certainly cognizant of the veteran's argument 
to the effect that his bilateral hearing loss is severe, 
and of his belief that it should therefore be rated higher 
than zero percent disabling.  However, the Board is bound 
in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 19.5 (2002).  The assignment of 
disability ratings for hearing impairment is derived from 
a mechanical application of the Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application 
of the Schedule to the numeric designations assigned based 
on the reported audiometric evaluations does not warrant a 
compensable rating.

In view of all of the above, the Board concludes that a 
compensable disability rating for bilateral hearing loss 
is not warranted.

In deciding this matter on appeal, the Board has kept in 
mind the doctrine of reasonable doubt.  However, for the 
foregoing reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for his service-connected bilateral hearing loss 
and, thus, there exists no reasonable doubt to be resolved 
in favor of the veteran.  Therefore, the claim must be 
denied.

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not suggest that the veteran's pertinent service-
connected disabilities result in frequent hospitalizations 
or cause marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.

Sixth Issue
Entitlement to an effective date earlier than May 7, 1998, 
for a grant of a total rating based on individual 
unemployability due to service-connected disabilities

A review of the record shows that, on May 7, 1998, the RO 
received a request from the veteran to have his service-
connected post-traumatic stress disorder (PTSD) rated 
higher than 10 percent disabling.  As of that date, the 
veteran was service-connected for PTSD, rated as 10 
percent disabling; degenerative arthritis of the right 
ankle, rated as 10 percent disabling; degenerative 
arthritis of the left ankle, rated as 10 percent 
disabling; tinnitus, rated as noncompensable; and 
bilateral hearing loss, also rated as noncompensable.  The 
combined rating at that time was 30 percent.

On November 13, 1998, the RO received the veterans' 
application for a total rating based on individual 
unemployability due to service-connected disabilities, in 
a VA Form 21-8940 that the veteran had filled out and 
signed earlier that same month.  In that form, the veteran 
claimed that his [service-connected] disabilities had 
affected his full time employment in February 1990, that 
he had last worked full time in March 1993, and that he 
had become too disabled to work in March 1994.  He also 
claimed that he had left his last job because of his 
[service-connected] disabilities, and that he had four 
years of high school, and no additional training.

On VA PTSD examination in February 1999, the veteran said 
that he had not been employed for the last two-and-a-half 
years, and complained of increased severity of his 
symptoms of PTSD since that time, with increased problems 
involving flashbacks, intrusive recollections, sleep 
impairment, and increased anxiety symptoms, with panic 
attacks.  Psychological testing conducted at the time was 
deemed consistent with an individual experiencing 
psychological distress and turmoil, with significant 
symptoms of anxiety and depression and vegetative symptoms 
including sleep impairment, low energy, fatigue, and 
"cognitive slowing."  The veteran was alert and oriented, 
but his mood was depressed, and his affect was restricted.  
The speech was slow and soft in volume and the eye contact 
was poor, but the thoughts were all lucid, organized, and 
coherent.  There were no suicidal or homicidal ideations.  
PTSD, by history, was diagnosed, and a Global Assessment 
of Functioning (GAF) score of 50 was assigned, with the 
highest being 60 in the past year.

Regarding GAF scores, it is noted that the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS ("the DSM IV") provides for GAF 
scores ranging between 51 and 60 when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, and 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers); and GAF 
scores ranging between 41 and 50 when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).

A letter granting SSA disability benefits in May 1999 was 
also added to the record in 1999.  That letter shows a 
finding of eligibility to said benefits effective from May 
22, 1997, due to chronic back pain, arthritis in the 
ankles, knees, and spine, emphysema, vertigo, swelling in 
the ankles and feet, and PTSD.

Based on the competent evidence then of record, 
particularly the February 1999 VA PTSD examination report, 
and the May 1999 letter from the SSA, the RO awarded a 30 
percent rating for the service-connected PTSD in a 
September 1999 rating decision, making effective the award 
back to May 7, 1998, the date when the veteran's claim for 
an increased rating for his PTSD was received.  In that 
rating decision, ratings of 20 percent for each ankle 
disability were also awarded, effective from March 14, 
1995.  Based on the awards of this rating decision, a 50 
percent combined rating was in effect from March 14, 1995, 
and a 70 percent rating was in effect from May 7, 1998.  
The RO further determined in that rating decision, 
however, that since the veteran did not meet the minimum 
schedular criteria for a grant of a total rating based on 
individual unemployability, said grant was not warranted.

It must be noted at this juncture that, for VA purposes, 
total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a 
prisoner of war.  See 38 C.F.R. § 4.16(a) (2002).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable 
by reason of service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph 
(a) of this section.  The rating board will include a full 
statement as to the veteran's service- connected 
disabilities, employment history, educational and 
vocational attainment and all other factors having a 
bearing on the issue.  See 38 C.F.R. § 4.16(b) (2002).

In denying the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disabilities in September 1999, the RO also explained that 
the case had not been submitted for extra-schedular 
consideration because there were no exceptional factors or 
circumstances associated with the veteran's service-
connected disabilities that would warrant such 
extraordinary action.

In an April 2000 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities, effective from May 7, 1998, after 
concluding (as explained in the SSOC of the same date) 
that the veteran met the schedular requirements for a 
total evaluation based on individual unemployability as of 
that date, which was the date of the increase in his 
rating for PTSD to a combined 70 percent rating, and that 
the veteran was shown to be unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected disabilities.  It was further explained 
in the April 2000 SSOC that the veteran had last worked in 
1994 as a pipe fitter and welder, and it was made clear 
that the May 1999 grant of SSA disability benefits had 
also been taken into consideration.

The matter to be resolved regarding this issue on appeal 
is, thus, whether it is shown by the evidence of record, 
that the veteran was entitled to a total rating based on 
individual unemployability due to service-connected 
disabilities prior to May 7, 1998.  In order to answer 
this question, the Board must first discuss the law and 
regulations describing what constitutes a claim, for VA 
purposes.  A discussion of the laws and regulations 
pertaining to effective dates will follow that discussion.

A claim that specifically identifies the benefit sought 
must be filed in order to obtain such benefit.  38 
U.S.C.A. § 5101(a); see Mitscher v. West, 13 Vet. App. 
123, 127 (1999).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a).  Once a 
formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination 
or hospitalization by VA or uniformed services will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157.  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt 
of an informal claim, then the date of the informal claim 
must be accepted as the date of claim for purposes of 
determining an effective date.  Servello, 3 Vet. App. at 
200.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 
125 (1997).  In Harper, it was noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that 
the claim is received within one year after the increase), 
and are not applicable when a claim is filed and the 
increase in disability is subsequently ascertainable.  Id.  
In Harper the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as "the Court") further 
noted that the phrase "otherwise, date of receipt of 
claim" in 38 C.F.R. § 3.400(o)(2) provides the applicable 
effective date when a factually ascertainable increase 
occurred more than one year prior to receipt of the claim 
for increased compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered 
when deciding when a rating increase was "ascertainable" 
under 38 U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel 
(hereinafter referred to as "GC") explored the legislative 
history of 38 U.S.C.A. § 5110(b)(2) and noted that this 
provision was added in order to permit retroactive payment 
of increased compensation from the date of the increase in 
disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the 
date on which the increase in disability occurred.  With 
regard to the regulatory history of 38 C.F.R. § 
3.400(o)(2), VA's GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and 
that it was intended to be applied in those instances 
where the date of increased disablement could be factually 
ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence 
of entitlement to an increased evaluation prior to the 
date of the claim.  The GC concluded that, where a veteran 
submitted a claim alleging an increase in disability 
within one year prior to VA's receipt of the claim, and 
medical evidence subsequently substantiated the increase 
in disability, the effective date of the award of 
increased disability compensation was the date as of which 
it was ascertainable, based on all the evidence of record, 
that the increase occurred.  See VAOPGCPREC 12-98 
(September 23, 1998).

In the present case, the veteran filed his claim for a 
total rating based on individual unemployability due to 
service-connected disabilities on November 13, 1998.  
However, the Board finds that his claim of May 7, 1998, 
can be construed as the veteran's informal claim for a 
total rating, insofar as the veteran requested at that 
time an increase in the rating assigned to his service-
connected PTSD, which he essentially claimed impeded him 
from working.  See 38 C.F.R. § 3.155 (2002).

The question of whether an earlier effective date was 
warranted prior to May 7, 1998, however, must be answered 
in the negative, as there is no competent evidence in the 
veteran's claims files demonstrating that an increase in 
severity of the service-connected disabilities was such as 
to warrant a total rating prior to that date, let alone 
the fact that, prior to that date, the service-connected 
disabilities did not meet the minimum combined schedular 
criteria for consideration of a total rating under 
§ 4.16(a). 

The Board has reviewed the medical evidence produced prior 
to May 7, 1998, in accordance with the Court's holding in 
Hazan, in order to determine whether it was factually 
ascertainable that the veteran's service-connected 
disabilities, to include his PTSD, rendered him totally 
disabled anytime within that one-year period.  It was not.  
The veteran's implied contention on appeal that he was 
totally disabled so as to be eligible for a total rating 
based on individual unemployability prior to May 7, 1998, 
are acknowledged, but, again, the veteran has not shown, 
nor claimed, that he is a medical expert.  Thus, while he, 
as every other lay person, is competent to provide an 
account of his own symptoms, he cannot render medical 
opinions because, as noted by the Court, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the Board is of the opinion that this 
evidence is not sufficient to factually show that the 
veteran had an increase in his service-connected 
disabilities rendering him totally disabled at any time 
prior to May 7, 1998.

Regarding the question of whether the medical evidence 
shows an increase in disability (due solely to service-
connected disabilities) warranting a total rating prior to 
May 7, 1998, the Board finds that it does not.  Though the 
Social Security Agency found the veteran disabled for its 
purposes prior to that date, it considered service-
connected and nonservice-connected disorders (including 
arthritis of the entire spine, emphysema, and vertigo).  
The Board finds that convincing evidence of 
unemployability is dated subsequent to May 7, 1998 and 
that it was not ascertainable that unemployability due to 
service-connected disability existed prior to that time.  
Therefore, the effective date of the increase can not be 
awarded prior to the date when the claim was received (May 
7, 1998).

In conclusion, the Board finds that the veteran's claim 
for a total rating based on individual unemployability due 
to service-connected disabilities was received on May 7, 
1998, and that the evidence of record does not factually 
show that an increase in the veteran's service-connected 
disabilities warranting a total rating based on individual 
unemployability occurred prior to that date.  Therefore, 
pursuant to Harper, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), do not provide a basis for assigning an 
earlier effective date in this case.  VA is bound under 
the controlling statute and regulations, which provides no 
basis for the award of an effective date earlier than May 
7, 1998.  Thus, the preponderance of the evidence is 
against the veteran's claim, which must be denied.


ORDER

1.  Service connection for sinusitis is denied.

2.  Service connection for arthritis of the shoulders, 
wrists, hips, cervical spine, and thoracic spine, is 
denied.

3.  A rating in excess of 20 percent for the service-
connected left ankle disability, to include the claimant's 
appeal regarding the propriety of an award and subsequent 
rescission of a 30 percent rating based on ankylosis, is 
denied.

4.  A rating in excess of 20 percent for the service-
connected right ankle disability, to include the 
claimant's appeal regarding the propriety of an award and 
subsequent rescission of a 30 percent rating based on 
ankylosis, is denied.

5.  A compensable rating for bilateral hearing loss is 
denied.

6.  An effective date earlier than May 7, 1998, for a 
grant of a total rating based on individual 
unemployability due to service-connected disabilities, is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

